                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 JESSICA CANTRELL,                                   CV-17-135-GF-BMM


                 Plaintiff,
                                                            ORDER
       vs.

 NATIONAL RAILROAD
 PASSENGER CORPORATION, a/k/a
 AMTRAK,

                 Defendants.



      The Court conducted a Final Pretrial Conference in this case on May 2,

2019. (Doc. 58.) The Court reviewed with the parties all motions ruled upon by

Judge Johnston at the February 13, 2019, Motion Hearing. (Doc. 49.) The parties

discussed all remaining evidentiary issues. Whether Plaintiff’s demonstrative

Exhibit 12 may be admitted as a trial exhibit presents the only remaining issue.

Plaintiff’s proposed Exhibit 12 depicts an enhanced illustration of Plaintiff’s L2

compression fracture. Plaintiff’s proposed Exhibit 12 displays added red and blue

color, and enlarged cracks to illustrate the compression fracture for the jury.

      The admissibility of demonstrative evidence lies largely within the

discretion of the district court. Rogers v. Raymark Industries, Inc., 922 F.2d 1426,

                                          1
1429 (9th Cir. 1991) (citing Lies v Farrell Lines, Inc., 641 F.2d 765, 733 n.9 (9th

Cir. 1981). The Court has taken proposed Exhibit 12 under advisement. The Court

determines that Plaintiff’s use of proposed Exhibit 12, for demonstrative purposes

only, would be appropriate to assist the jury in understanding Plaintiff’s

compression fracture.

      The Court previously has admitted Plaintiff’s Exhibit 16 into evidence.

Exhibit 16 constitutes a true and accurate depiction of the MRI imaging. Plaintiff

first shall show the jury Exhibit 16, depicting the same image without

enhancement, during Plaintiff’s direct examination of the treating physician.

Plaintiff may then show the jury Exhibit 12 for demonstrative purposes.

Demonstrative Exhibit 12 shall not be admitted into evidence. The Court

determines that Plaintiff’s use of admitted Exhibit 16, followed by the use of

Exhibit 12 for demonstrative purposes, mitigates any potential harm raised by

Defendant.

      The Court shall instruct the jury as follows:

      “Exhibit 16 depicts the actual MRI imaging of Plaintiff’s
      compression fracture. Plaintiff seeks to use Exhibit 12 for
      demonstrative purposes. Demonstrative Exhibit 12 should not
      be considered evidence. Demonstrative Exhibit 12 constitutes
      an enhanced image of the MRI and is designed to help
      Plaintiff’s expert describe the compression fracture during
      testimony.”




                                          2
      The Court directs the parties to raise immediately any objections to the

proposed instruction, or any other issues that need to be raised before trial.

      DATED this 6th day of May, 2019.




                                           3
